DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to drawings has been withdrawn in view of submitted replacement drawings.  The objection to claims 2-3 have been withdrawn in view of submitted amendments.  The claim rejections of claims 1-10 under 35 U.S.C. § 112(b) have been withdrawn in view of submitted amendments.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
First, Applicant argues that “[t]he Examiner’s characterization of the preamble phrase ‘for use with a reservoir’ as intended use is an unreasonable interpretation in light of the remainder of the claim”.  The Examiner respectfully disagrees.

Second, Applicant argues that “the Gruenbacher reference fails to teach a plurality of guide members since a thread is a singular, continuous form as opposed to a plurality of structures.”  The Examiner respectfully disagree.
The Examiner is required to interpret the claims using the broadest reasonable interpretation in light of the specification.  Further, the Examiner is prohibited from exporting structural limitation from the specification into the claims.  In view of the above, the Examiner maintains that a plurality of guide members reads on the teeth of a thread.  This rationale also applies to the Lhoste reference.
The Examiner encourages the Applicant to amend the limitation of the plurality of guide members to better capture the structure of the claimed invention.  For example, the Examiner suggests to amend the claim to recite something like “a plurality of guide members that reside on opposing sides of the reservoir”.
Third, Applicant argues that “[t]he threaded connection therefore would not promote or prevent the electrical connection between the cover and the base”.  
At the outset, the Examiner does not find the basis of the coarseness/fineness of the threads persuasive.  For example, the Examiner asserts that the threads of jars from grocery stores are “course”, yet it is common for the covers of these jars to get cross-threaded and the cover to be “cock-eyed”.  It is in this situation, of the cover being “cock-eyed” where the cover cannot be closed upon or fastened to the reservoir.  In turn, as the cover is not fully seated on the reservoir, the cover cannot be closed upon or fastened to the base.  Further, as the cover is not fastened to the base, the Examiner asserts that a functional electrical connection cannot be established between the heater and the battery.  
Gruenbacher discloses the sensitivity of the electrical connection, “oil and/or dirt on a user's hands can damage the electrical contacts 74 can decrease the strength of the electrical connection between the electrical contacts 74 on the microfluidic delivery member 64 and the electrical contacts 48 on the housing 12” (paragraph [0094]).  The Examiner takes the position that if oil and dirt can decrease the strength of the electrical connection, it logically follows that if the cover is not fully seated on the reservoir, the strength of the electrical connection would likewise decrease.
regardless of whether the condition is met and the function is actually performed” (emphasis added).  Therefore, the alleged corresponding structure from the cited prior art references merely need to be capable of performing the contingent limitations.
Fourth, Applicant argues that “[o]ne of ordinary skill in the art would not consider the teachings of a fixed container cap of a non-electrical device [i.e., Lhoste] to be applicable.”  The Examiner respectfully disagrees.
Lhoste is also directed toward a device for diffusing volatile liquids.  Both prior art references use a form of threaded component to hold a wick.  Therefore, the Examiner maintains that Lhoste is analogous prior art.
Fifth, Applicant argues that “connection member 86 of Gruenbacher would interfere with the operation of a circular heater and prevent the wick from being ‘disposed within the heater’”.  The Examiner respectfully disagree.  
Gruenbacher discloses that the fluid path extends “through the chamber 88, through the first through-hole 90, through the opening 78 of the PCB 106, through an inlet 94 of the die 92.”  Paragraph [0089] and Fig. 16.  In other words, the Gruenbacher’s connection member 86 has a hole centered on the wick, the wick simply does not extend through the hole.  Similar to Gruenbacher, Hasik teaches a “connection member 86” (annotated Fig. 1 with an arrow pointing to the corresponding structure, provided below).  In view of the above, the Examiner asserts that a person of ordinary skill in the art would readily recognize the inventive step of enlarging the hole 90 to accommodate the wick, as taught by Hasik.


    PNG
    media_image1.png
    422
    197
    media_image1.png
    Greyscale


Sixth, Applicant argues that “a micro-heater or micro-electromechanical (MEM), would not be altered to incorporate a macro-based” (emphasis original) heating element.  The Examiner respectfully disagree.  
Specifically, the Examiner asserts that the Applicant’s position is an overly-narrowed interpretation of the Gruenbacher reference.  Gruenbacher explicitly discloses “[o]her ejection processes may be used in addition or in the alternative to heaters used to atomize the fluid composition 52”.  Paragraph [0123].  Additionally, Gruenbacher discloses “it is to be understood that the microfluidic delivery system is not limited to the construction and arrangement set forth in the following description or illustrated in the drawings.  The microfluidic delivery system and cartridge of the present disclosure are applicable to other 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



    PNG
    media_image2.png
    236
    144
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    136
    163
    media_image3.png
    Greyscale



Regarding claim 11, the limitation that recites “the cover configured to engage the base in a singular orientation” is not supported by the originally-filed specification.  Specifically, the originally-filed specification is completely silent regarding the term “orientation”.  Further, the Examiner takes the position that a person of ordinary skill in the art would not, at reading the instant application, clearly understand what the Applicant meant by “a singular orientation”.  Moreover, the limitation that recites “when the cover is positioned on the base in any orientation other than the singular orientation” is also not supported by the originally-filed specification for the aforementioned reasons.
Claims 2-10 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation that recites “a first recess that locates the reservoir” is unclear.  For example, it is unclear where the first recess is locating the reservoir and how the first recess is accomplishing this function.  The Examiner assumes that the Applicant inadvertently broaden the claim scope to include, for example, a wireless signal that locates the reservoir in the user’s room/apartment.  
In addition, the limitation that recites “the reservoir is inserted into but not located within the first recess” is also unclear.  Specifically, it is unclear how the reservoir can be inserted and not located within the first recess at the same time.  The Examiner recommends further amending the limitation to recite something like “when the reservoir is not fully seated within the first recess” to potentially expedite prosecution.

Additionally, the Examiner takes the position that the limitation “any orientation other than the singular orientation”, as recited in claim 11, is indefinite.
Claims 2-10 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170072085 (hereinafter Gruenbacher) in view of U.S. Patent Application Publication No. 20170072084 Gruenbacher'084) and U.S. Patent No. 4621768 (hereinafter Lhoste), and U.S. Patent Application Publication 20090196586 (hereinafter Hasik).
Regarding claim 1, Gruenbacher discloses the reservoir (interior of the reservoir 59, Fig. 7, reproduced below, Gruenbacher) having disposed therein a wick (capillary tube 80, Fig. 7, Gruenbacher) that has a lower portion in contact with the volatile liquid (fluid composition 52, Fig. 7, Gruenbacher), an upper portion (second end portion 84, Fig. 7, Gruenbacher) protruding from the reservoir (interior of the reservoir 59, Fig. 7, Gruenbacher), the reservoir having a plurality of guide members (the threads on the exterior of the reservoir 57, paragraph [0051] and Fig. 7, Gruenbacher) disposed symmetrically around the wick (capillary tube 80, Fig. 7, Gruenbacher).

    PNG
    media_image4.png
    385
    270
    media_image4.png
    Greyscale

Additionally, Gruenbacher discloses a base (housing 12, Fig. 3, reproduced below, Gruenbacher) having a first recess (holder 24, Fig. 3, Gruenbacher) that locates the reservoir (interior of the reservoir 59, Fig. 7, Gruenbacher) and the guide members (as the holder 24 locates the reservoir, it logically follows that the holder 24 also locates also locates the threads of the reservoir); a battery disposed within the base (“[t]he power source maybe located in the interior 21 of the housing 12, such as a disposable battery”, paragraph [0045], Gruenbacher).

    PNG
    media_image5.png
    421
    276
    media_image5.png
    Greyscale

Additionally, Gruenbacher discloses a cover (lid 54, Fig. 7, Gruenbacher) having disposed therein a heater (die 92 comprises a heating element, paragraph [0082] and Fig. 8, Gruenbacher), the cover being set (receiving and holding, paragraph [0043], Gruenbacher) upon to the base (housing 12, Fig. 3, Gruenbacher) and adapted to establish a functional electrical connection between the battery (“[t]he power source may be located in the interior 21 of the housing 12, such as a disposable battery”, paragraph [0045], Gruenbacher) and the heater (die 92 comprises a heating element, paragraph [0082] and Fig. 8, Gruenbacher) when set upon to the base (“electrical contacts 48 disposed on the interior 21 of the housing couple with the internal or external power source and couple with electrical contacts on the microfluidic delivery member of the cartridge to power the die”, paragraph [0046] and Figs. 3 and 8, Gruenbacher), and having an Gruenbacher); wherein, when the reservoir (interior of the reservoir 59, Fig. 7, Gruenbacher) is located within the first recess (holder 24, Fig. 3, Gruenbacher) and the cover (lid 54, Fig. 7, Gruenbacher) is set upon the base (housing 12, Fig. 3, Gruenbacher), each of the plurality of guide members (the threads on the exterior of the reservoir 57, paragraph [0051] and Fig. 7, Gruenbacher) is received within one of the plurality of guide recesses (the spaces between the threads on the lid 54, Fig. 7, Gruenbacher) and the wick (capillary tube 80, Fig. 7, Gruenbacher) is centrally disposed (Fig. 7, Gruenbacher); and wherein, when the reservoir (interior of the reservoir 59, Fig. 7, Gruenbacher) is inserted into but not located within the first recess (holder 24, Fig. 3, Gruenbacher) and the cover (lid 54, Fig. 7, Gruenbacher), the guide members (the threads on the exterior of the reservoir 57, paragraph [0051] and Fig. 7, Gruenbacher) are not capable of being received within the guide recesses (the spaces between the threads on the lid 54, Fig. 7, Gruenbacher), and the cover (lid 54, Fig. 7, Gruenbacher) cannot be closed upon the base (housing 12, Fig. 3, Gruenbacher).
To elaborate, the Examiner takes the position that if the cover and the reservoir are incorrectly threaded together, the cover will not be fully seated onto 
However, Gruenbacher does not explicitly disclose a plurality of guide members extending beyond the upper portion of the wick; a cover having disposed therein a cylindrical heater, the cover being closeable upon or fastenable to the base; and whereby if the wick is not centrally disposed within the heater, the cover cannot be closed upon or fastened to the base, and a functional electrical connection cannot be established between the heater and the battery.
Lhoste is directed toward a device for diffusing volatile liquids.  Lhoste teaches a plurality of guide members (thread 16, Figs. 6-7, reproduced below, Lhoste) extending beyond the upper portion of the wick (wick holder 11 extends beyond the wick, Fig. 7, reproduced below, Lhoste).

    PNG
    media_image6.png
    194
    264
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruenbacher to incorporate the teachings of Lhoste to include a plurality of guide members extending beyond the upper portion of the wick.  One skilled in the art would have been motivated to combine the references because doing so would protect the wick.  See Lhoste, col. 2, ll. 59-60.
However, the cited prior art reference do not explicitly teach a cover having disposed therein a cylindrical heater, the cover being closeable upon or fastenable to the base; and whereby if the wick is not centrally disposed within the heater, the cover cannot be closed upon or fastened to the base, and a functional electrical connection cannot be established between the heater and the battery.
Hasik is directed toward heater contact assembly for volatile liquid dispenser.  Hasik teaches a cover having disposed therein a cylindrical heater (contacts 32, paragraph [0040] and Fig. 1, reproduced below, Hasik).  Examiner notes that Hasik teaches “[b]oth contacts 34, 36 are placed in direct contact with the heating element 28. The contacts 34, 36 are preferably made of aluminum so as to provide an efficient electrical path and good heat conductivity” (paragraph [0039], Hasik).

    PNG
    media_image7.png
    505
    244
    media_image7.png
    Greyscale

Additionally, Hasik teaches whereby if the wick is centrally disposed within the heater, the cover can be closed upon or fastened to the base, and a functional electrical connection cannot be established between the heater and the battery (Figs. 1 and 2 demonstrate a fully assembly evaporator with the wick being aligned centrally with the through bore 24, paragraph [0027], Hasik).
Examiner takes the position that if the wick is not aligned with the through bore 24, the cover cannot be fully assembled and the cover will not fully seat onto the reservoir, which in turn prevents the cover from closing/fastening onto the base and making an electrical connection between the heater and the battery.
Gruenbacher to incorporate the teachings of Hasik to include a cover having disposed therein a cylindrical heater; and whereby if the wick is not centrally disposed within the heater, the cover cannot be closed upon or fastened to the base, and a functional electrical connection cannot be established between the heater and the battery.  One skilled in the art would have been motivated to combine the references because doing so would transfer additional heat to the wick while reducing the amount of heat that reaches other components.  See Hasik, paragraph [0041].
However, the cited prior art reference do not explicitly teach the cover being closeable upon or fastenable to the base.
Gruenbacher’084 is directed toward a vaporizer and a cartridge having an outer cover.  Gruenbacher’084 teaches the cover being closeable upon or fastenable to the base (“[i]f the outer cover 40 of the cartridge 26 is not sealably engaged with the housing 12, some air may escape through the gap between the outer cover 40 and the housing 12”, paragraph [0132], Gruenbacher’084).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruenbacher to incorporate the teachings of Gruenbacher’084to include the Gruenbacher’084, paragraph [0096].
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above. Additionally, the cited prior art references teach wherein closing or fastening the cover (lid 54 with contacts 74, Fig. 7, Gruenbacher) to the base creates a conductive path between the heater (contacts 32, paragraph [0040] and Fig. 1, reproduced below, Hasik) and the battery (“electrical contacts 48 disposed on the interior 21 of the housing couple with the internal or external power source and couple with electrical contacts on the microfluidic delivery member of the cartridge to power the die (i.e., heating element)”, paragraph [0046] and Figs. 3 and 8, Gruenbacher).
Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above. Additionally, the cited prior art references teach wherein closing or fastening the cover (lid 54 with contacts 74, Fig. 7, Gruenbacher) to the base (paragraph [0046], Gruenbacher) enables operation of a switch that permits current to flow Gruenbacher) between the battery (“a disposable battery or a rechargeable battery”, paragraph [0045], Gruenbacher) and the heater (contacts 32, paragraph [0040] and Fig. 1, Hasik).
Regarding claim 4, the cited prior art references teach all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above. Additionally, Gruenbacher discloses wherein the battery is a disposable battery (“[t]he power source maybe located in the interior 21 of the housing 12, such as a disposable battery or a rechargeable battery”, paragraph [0045], Gruenbacher).
Regarding claim 5, the cited prior art references teach all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above. Additionally, Gruenbacher discloses wherein the battery is a disposable battery (“[t]he power source maybe located in the interior 21 of the housing 12, such as a disposable battery or a rechargeable battery”, paragraph [0045], Gruenbacher).
Regarding claim 6, the cited prior art references teach all of the limitations of claim 5, which claim 6 depends upon, as discussed above.  Additionally, Gruenbacher discloses wherein the battery is rechargeable in situ (“recharging base”, paragraph [0045], Gruenbacher).
Regarding claim 7, the cited prior art references teach all of the limitations of independent claim 1, which claim 7 depends upon, as discussed above. Gruenbacher provides an implicit disclosure of a microcontroller and firmware adapted to control the temperature of the heater (“the delivery system can be programmed to ... to turn-on the delivery system, increase the heat or fan speed, and/or step-up the delivery of the fluid composition from the delivery system when it is needed”, paragraph [0097], Gruenbacher).
However, Gruenbacher does not explicitly disclose a microcontroller and firmware adapted to control the temperature of the heater.
Gruenbacher’084 is directed toward a vaporizer and a cartridge having an outer cover.  Gruenbacher’084 teaches a microcontroller and firmware (die 92 will be controlled by a microcontroller or microprocessor provided in the housing 12, paragraph [0090], Gruenbacher’084) adapted to control the temperature of the heater.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruenbacher to incorporate the teachings of Gruenbacher’084 to include a microcontroller and firmware adapted to control the temperature of the heater.  One skilled in the art would have been motivated to combine the references because doing so would provide a simplified and cost effective product.  See Gruenbacher’084, paragraph [0090].
Gruenbacher discloses wherein the first recess (holder 24, Fig. 3, Gruenbacher) is shaped so as to define a channel (the air flow channel 34 and the air flow path 46, paragraph [0121] and Fig. 7, Gruenbacher) for the passage of air between the reservoir (interior of the reservoir 59, Fig. 7, Gruenbacher) and the interior of the first recess (holder 24, Fig. 3, Gruenbacher).

Claim 8 is rejected under 35 U.S .C. 103 as being unpatentable over Gruenbacher in view of Gruenbacher'084, Lhoste, Hasik, and further in view of U.S. Patent Application Publication No. 2002066967 (hereinafter Bartsch).
Regarding claim 8, the cited prior art references teach all of the limitations of claim 7, which claim 8 depends upon, as discussed above. Additionally, the cited prior art references teach the firmware (die 92 will be controlled by a microcontroller or microprocessor provided in the housing 12, paragraph [0090], Gruenbacher’084).
However, the cited prior art references do not explicitly teach wherein the firmware is programmed to enter a fast-heating mode when the heater is started from a cold state.
Bartsch is directed toward a dispensing device for dispensing scents that include insecticides.  See paragraph [0048].  Bartsch teaches wherein the firmware (computer program, claim 32, Bartsch) is programmed to enter a fast-heating mode (“the heater settings and durations at the different settings may be used to quickly bring the heater up to the desired temperature”, paragraph [0131] and Fig. 13, Bartsch) when the heater is started from a cold state (a single control which controls the activation of the aromatic materials from a resting state to an activated state ... control the operation of the heater 132”, paragraph [0124], Bartsch).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gruenbacher to incorporate the teachings of Bartsch to include a firmware is programmed to enter a fast-heating mode when the heater is started from a cold state.  One skilled in the art would have been motivated to combine the references because doing so would quickly bring the heater up to the desired temperature.  See Bartsch, paragraph [0131].

Claim 10 is rejected under 35 U.S .C. 103 as being unpatentable over Gruenbacher in view of Gruenbacher'084, Lhoste, Hasik, and further in view of U.S. Patent Application Publication No. 20100051598 (hereinafter Butler).
Gruenbacher) in an upper surface of the cover (lid 54, Fig. 7, Gruenbacher) defines a chimney (perimeter 65, Fig. 7, Gruenbacher) through which the volatile liquid (fluid composition 52, Fig. 7, Gruenbacher), after evaporation from the wick (capillary tube 80, Fig. 7, Gruenbacher) by operation of the heater (contacts 32, paragraph [0040] and Fig. 1, Hasik), exits the evaporator as a volatized material (“fluid composition 52 out of the orifice 42 and into the air”, paragraph [0092], Gruenbacher), the chimney (perimeter 65, Fig. 7, Gruenbacher) being on the upper surface of the cover (outer cover 40, Fig. 7, Gruenbacher).
However, the cited prior art references do not explicitly teach the chimney being surmounted by a raised rim which extends above the upper surface of the cover.
Butler is directed toward a device for evaporating a volatile liquid.  Butler teaches the chimney being surmounted by a raised rim (reference number 7, Fig. 1, reproduced below, Butler) which extends above the upper surface of the cover.

    PNG
    media_image8.png
    440
    299
    media_image8.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the chimney, as taught by Gruenbacher, with the chimney as taught by Butler as both elements are equivalents known for the same purpose of expelling a vaporized form of a volatile liquid out of a device.  Additionally, the substitution would produce predictable results (i.e., expulsion of the vaporized form of a volatile liquid out of the device).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gruenbacher in view of Lhoste and Hasik.
Gruenbacher discloses an evaporator (microfluidic delivery system 10, paragraph [0042] and Fig. 3, Gruenbacher) comprising:  a reservoir (interior of the reservoir 59, Fig. 7, reproduced below, Gruenbacher) containing a volatile liquid (fluid composition 52, Fig. 7, Gruenbacher) and having a wick (capillary tube 80, Fig. 7, Gruenbacher) with a lower portion in contact with the volatile liquid (fluid composition 52, Fig. 7, Gruenbacher) and an upper portion (second end portion 84, Fig. 7, Gruenbacher)  protruding from the reservoir (interior of the reservoir 59, Fig. 7, Gruenbacher), the reservoir having a plurality of guide members (the threads on the exterior of the reservoir 57, paragraph [0051] and Fig. 7, Gruenbacher) disposed around the wick (capillary tube 80, Fig. 7, Gruenbacher); 

    PNG
    media_image4.png
    385
    270
    media_image4.png
    Greyscale

Further, Gruenbacher also discloses a base (housing 12, Fig. 3, reproduced below, Gruenbacher) having a first electrical contact (electrical contacts 48, paragraph [0046] and Fig. 3, Gruenbacher), and a first recess (holder 24, Fig. 3, Gruenbacher) that locates the reservoir (interior of the reservoir 59, Fig. 7, Gruenbacher) and the plurality of guide members (the threads on the exterior of the reservoir 57, paragraph [0051] and Fig. 7, Gruenbacher) relative to first electrical contact (electrical contacts 48, paragraph [0046] and Fig. 3, Gruenbacher); and a cover (lid 54, Fig. 7, Gruenbacher) having a heater (die 92 comprises a heating element, paragraph [0082] and Fig. 8, Gruenbacher), a plurality of guide recesses (the spaces between the threads on the lid 54, Fig. 7, Gruenbacher), and a second electrical contact (“electrical contacts 74 on the microfluidic delivery member 64”, paragraph [0094] and Fig. 8, Gruenbacher).

    PNG
    media_image5.png
    421
    276
    media_image5.png
    Greyscale

Moreover, Gruenbacher also discloses the cover (lid 54, Fig. 7, Gruenbacher) to engage the base (housing 12, Fig. 3, Gruenbacher) in a singular orientation such that when the plurality of guide members (the threads on the exterior of the reservoir 57, paragraph [0051] and Fig. 7, Gruenbacher) are received within the plurality of guide recesses (the spaces between the threads on the lid 54, Fig. 7, Gruenbacher). 
To elaborate, the Examiner takes the position that if the cover and the reservoir are correctly threaded together, the cover will be fully seated onto the reservoir which, in turn, will promote a singular orientation.
Gruenbacher also discloses a functional electrical connection between the first and second electrical contacts is established to power the heater (“electrical contacts 48 disposed on the interior 21 of the housing … couple with electrical contacts on the microfluidic delivery member of the cartridge to power the die”, paragraph [0046] and Figs. 3 and 8, Gruenbacher); wherein when the cover is positioned on the base in any orientation other than the singular orientation, the functional electrical connection is prevented (the Examiner takes the position that if the cover and the reservoir are incorrectly threaded together, the cover will not be fully seated onto the reservoir which, in turn, the cover is positioned on the base in any orientation other than the singular orientation and further will prevent the cover from being closed upon the base and making an electrical connection).
However, Gruenbacher does not explicitly disclose a plurality of guide members extending beyond the upper portion of the wick; a heater with a central aperture; the wick is oriented within the heater central aperture.
Lhoste is directed toward a device for diffusing volatile liquids.  Lhoste teaches a plurality of guide members (thread 16, Figs. 6-7, reproduced below, Lhoste) extending beyond the upper portion of the wick (wick holder 11 extends beyond the wick, Fig. 7, reproduced below, Lhoste).

    PNG
    media_image6.png
    194
    264
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruenbacher to incorporate the teachings of Lhoste to include a plurality of guide members extending beyond the upper portion of the wick.  One skilled in the art would have been motivated to combine the references because doing so would protect the wick.  See Lhoste, col. 2, ll. 59-60.
However, the cited prior art references do not explicitly teach a heater with a central aperture; the wick is oriented within the heater central aperture.
Hasik is directed toward heater contact assembly for volatile liquid dispenser.  Hasik teaches a heater with a central aperture; the wick is oriented within the heater central aperture (“[t]he heater 10 is designed to have its through bore 24 accommodate wick 82”, paragraph [0033] and Fig. 1, reproduced below, Hasik).

    PNG
    media_image7.png
    505
    244
    media_image7.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruenbacher to incorporate the teachings of Hasik to include a heater with a central aperture; the wick is oriented within the heater central aperture.  One skilled in the art would have been motivated to combine the references because doing so would transfer additional heat to the wick while reducing the amount of heat that reaches other components.  See Hasik, paragraph [0041].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761